     Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 1 of 68



                    UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: GENERIC PHARMACEUTICALS             MDL 2724
PRICING ANTITRUST LITIGATION
                                           Civ. No. 2:18-cv-04137-CMR

                                           JURY TRIAL DEMANDED
THIS DOCUMENT RELATES TO:
                                           SECOND AMENDED COMPLAINT
                                           CLASS ACTION
Marion Diagnostic Center, LLC, et al.
v. McKesson Corporation, et al.
            Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 2 of 68



                                                           Table of Contents

AN OVERARCHING CONSPIRACY EXTENDS ACROSS THE GENERIC
DRUG INDUSTRY ........................................................................................................................1

JURISDICTION AND VENUE ....................................................................................................3

PARTIES ........................................................................................................................................4

           Plaintiffs ...............................................................................................................................4

           Defendant Distributors .........................................................................................................5

           Defendant Manufacturers.....................................................................................................6

MARKET STRUCTURE ..............................................................................................................9

GOVERNMENT INVESTIGATIONS ARE ONGOING ........................................................11

THE CONSPIRACY FIXES PRICES ACROSS THE GENERIC DRUG INDUSTRY ......13

           Market Allocation ..............................................................................................................14

           Price Fixing ........................................................................................................................14

           Generic Drug Price Spikes Since 2013 ..............................................................................20

MCKESSON COOPERATES WITH, AND HELPS CONCEAL, THE CONSPIRACY ....21

           McKesson Has Been Aware of the Industry-Wide Conspiracy Lasting Several Years ....22

                McKesson Has Been Aware of the Conspiracy Given Its “Strategic Alignment”
                With Central Conspirator Heritage ..............................................................................24

                Movement of Knowledgeable Officers Among McKesson and Central
                Conspirators Mylan and Teva Facilitates McKesson’s Collusion ...............................25

           Follow the Money: McKesson’s Has Made Billions in Additional Margin by
           Conspiratorial Cooperation and Concealment ...................................................................28

           A Knowledgeable Industry Analyst Concludes that McKesson (and Other Large
           Distributors) Have Not Found It in Their Interest to “Keep in Check” the
           Conspiracy’s Pricing ..........................................................................................................30

           SAG Allegation Is Consistent with McKesson Conspiratorial Cooperation .....................31




                                                                          i
            Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 3 of 68



          Connecticut Is Reportedly Investigating McKesson and Other Large Distributors ..........32

          McKesson Sponsored Meetings Have Facilitated McKesson’s Cooperation
          with the Conspiracy ...........................................................................................................32

          In Return for Billions of Dollars of Additional Annual Margin, McKesson Has
          Participated as a Tacit Co-Conspirator at the Very Least ..................................................34

CLASS ACTION ALLEGATIONS ...........................................................................................35

          Class of Direct Purchasers From Conspirator McKesson..................................................35

ANTITRUST INJURY ................................................................................................................37

STANDING ..................................................................................................................................38

COUNT I

          Restraint of Trade (Section 1 of the Sherman Act)............................................................38

SUPPLEMENTAL JURISDICTION ........................................................................................39

          Indirect-Purchaser Healthcare Class ..................................................................................39

COUNTS II - XXX .......................................................................................................................41

PRAYER FOR RELIEF..............................................................................................................62

JURY DEMAND ..........................................................................................................................63




                                                                     ii
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 4 of 68



       1.       Plaintiffs Marion Diagnostic Center, LLC and Marion Healthcare, LLC on behalf

of themselves and all others similarly situated, bring this action on behalf of direct purchasers of

generic drugs from an overarching, industry-wide conspiracy comprised of Defendant

manufacturers of generic drugs, the largest distributor of these drugs McKesson Corporation and

its controlled subsidiary McKesson Medical-Surgical Inc. (collectively “McKesson”), and other

unnamed distributor co-conspirators.

       2.       In the pharmaceutical industry the entry of generic versions of branded drugs

usually results in aggressive price competition, which in turn results in lower prices for end

users. Defendants conspired to thwart this process, and to deny consumers the benefits of

competition. Defendants did so by entering into an unlawful overarching horizontal and vertical

distributor conspiracy including McKesson to fix prices and to allocate sales among themselves

for generic drugs across the industry. Their conduct is a per se violation of Section One of the

Sherman Act, 15 U.S.C § 1. Plaintiffs seek damage and injunctive relief.

                 AN OVERARCHING CONSPIRACY EXTENDS ACROSS
                         THE GENERIC DRUG INDUSTRY

       3.       Defendants’ and other generic drug sellers’ conduct is the subject of an extensive

ongoing investigation by the Antitrust Division of the Department of Justice (“DOJ”). DOJ has

empaneled a federal grand jury in this District, which has issued subpoenas relating to price

fixing and market allocation in the generic pharmaceutical industry to distributors and

manufacturers of generic drugs. The DOJ has acknowledged that its investigation overlaps with

the scope of this MDL. For example, DOJ filed a motion for a stay of discovery in the MDL

arguing that:




                                                 1
           Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 5 of 68



          [e]vidence uncovered during the criminal investigation implicates other
          companies and individuals (including a significant number of the Defendants
          here) in collusion with respect to doxycycline nyclate, glyburide, and other drugs
          (including a significant number of the drugs at issue here). 1

          4.       Soon after DOJ filed criminal charges, 20 state attorneys general led by the State

of Connecticut, sued several generic manufacturers for bid rigging, price-fixing and market

allocation in connection with their sale of generic glyburide and doxycycline in the United

States. (“State Attorney General Action”). Under an amended complaint accepted for filing by

this Court, 2 State Attorneys General of 44 states and the District of Columbia are prosecuting a

consolidated action alleging price fixing and market allocation by numerous firms selling 15

generic        drugs:   Acetazolamide,   Doxycycline    Hyclate   Delayed    Release,   Doxycycline

Monohydrate, Fosinopril-Hydrochlorothiazide, Glipizide-Metformin, Glyburide, Glyburide-

Metformin, Leflunomide, Meprobamate, Nimodipine, Nystatin, Paromomycin, Theophylline,

Verapamil, and Zoledronic Acid among others. SAG Complt. ¶¶ 1, 13. On December 9, 2018,

Mr. Joseph Nielsen, Assistant Attorney General for Connecticut, indicated that the scale of the

overarching conspiracy had “dramatically expanded” to encompass at least 300 generic

pharmaceuticals. 3

          5.       Like the DOJ, among others, the amended State Attorney General Action alleges

in part “that Defendants participated in an overarching conspiracy, the effect of which to

‘minimize if not thwart competition across the generic drug industry’ through a series of specific

conspiracies.” Id. ¶ 2.


1
 Intervenor United States’ Motion to Stay Discovery, In re: Generic Pharm. Pricing Antitrust
Litig., MDL No. 2724, ECF 279 (E.D. Pa. May 1, 2017)
2
 ECF No. 15 (17-cv-03768) (“SAG Complt.”) (all references herein are to the sealed SAG
Complaint with text redacted in public version pursuant to Protective Order).
3
  https://www.washingtonpost.com/business/economy/investigation-of-generic-cartel-expands-to-300-
drugs/2018/12/09/fb900e80-f708-11e8-863c-9e2f864d47e7_story.html?utm_term=.d21dbc5d4b42


                                                   2
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 6 of 68



       6.      The massive increases in the prices of generic drugs since 2013-14, which cannot

be reasonably explained by rising costs or other competitive market conditions, strongly indicate

that this pricing has been affected by unlawful conspiracy across generic drug industry. In part

Plaintiffs rely on allegations and the disclosed results of the federal and state investigations of

anticompetitive conspiracies involving a large number of generic drugs.

       7.      This action expands, however, the existing allegations as to the scope of the

overarching generic conspiracy. It addresses compelling indications that the largest Defendant

manufacturers (particularly Heritage Pharmaceuticals, Inc., Mylan Pharmaceuticals Inc., and

Teva Pharmaceuticals, USA, Inc.) have enlisted tacitly or explicitly distributor McKesson as a

cooperating co-conspirator (and possibly other unnamed distributors) to aid and conceal their

price fixing and market allocation across the generic drug industry.

                                JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction over this damage and injunctive action

under 28 U.S.C. §§ 1331 and 1337; Section 1 of the Sherman Act, 15 U.S.C. § 1; Section 4 of the

Clayton Act, 15 U.S.C. § 15; and Section 16 of the Clayton Act, 15 U.S.C. § 26.

       9.      Venue is proper in this District under 15 U.S.C. §§ 15 and 22, and 28 U.S.C. §

1391(b), (c), and (d), because defendants transact business throughout the United States,

including in this District, because defendants reside within this District, and because a portion of

the affected interstate trade and commerce discussed below was carried out in this District.

Defendants have sold and distributed generic pharmaceuticals in interstate commerce in the

United States and this District. Defendants’ conduct had a direct, substantial, and reasonably

foreseeable effect on interstate commerce in the United States, including in this District.

       10.     This Court has personal jurisdiction over each defendant because, inter alia, each

defendant: (a) transacts business throughout the United States, including in this District; (b)

                                                 3
         Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 7 of 68



participates in the selling and distribution of generic drugs throughout the United States,

including in this District; (c) has maintained substantial contacts within the United States,

including in this District; and/or (d) has engaged in an unlawful conspiracy to inflate the prices

for generic drugs generally, injuring persons doing business throughout the United States,

including in this District.

        11.     This Court has supplemental jurisdiction over state law damage claims alleged in

the alternative in Counts II-XXVIII by virtue of its original jurisdiction over federal injunctive

claims pursuant to 28 U.S.C. § 1367(a).

                                           PARTIES

                                            Plaintiffs

        12.     Plaintiff Marion Diagnostic Center LLC is a limited liability company formed

under the laws of the State of Illinois, with its principal place of business in Marion, Illinois.

Marion Diagnostic operates a multidisciplinary healthcare facility including an outpatient

surgery practice, a diagnostic center, and a walk-in clinic. Marion Diagnostic has directly

purchased generic drugs through distributor defendant McKesson Medical-Surgical, Inc. (in part

and over the last year alone): Albuterol, Lidocaine, Ondansetron, Diphenhydramine, Ceftriaxone,

Ketorolac, Tromethamine, Triamcinolone Acetonide, Olopatadine, Marcaine, Tetracaine,

Gentamicin, Gentak, Gentamicin Sulfate, Flucaine, Ondansetron, Proparacaine, Promethazine,

Ofloxacin, Erythromycin, and Silvadene. Among the manufacturers of these generic drugs are

Defendants Heritage, Apotex, Sandoz, Dr. Reddy’s and Aurobindo.

        13.     Plaintiff Marion HealthCare, LLC is a limited liability company formed under the

laws of the State of Illinois, with its principal place of business in Marion, Illinois. Marion

HealthCare, which is owned and operated by area physicians, operates a multi-specialty surgery




                                                4
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 8 of 68



center in Marion. Marion HealthCare has directly purchased the following generic drugs through

distributor defendant McKesson Medical-Surgical, Inc. (in part and over the last year alone):

Acetam, Acetaminophen, Albuterol, Amiodarone, Atropine, Betadine, Calmoseptine, Cefazolin,

Ceftriaxone, Cefoxitin, Ceftazidime, Cetriazone, Cleocin Phosphate, Clonidine, Dantrium,

Dexamethasone, Digoxin, Diphenhydramine, Dopamine, Ephedrine, Epinephrine, Esmolol,

Famotidine, Gentamicin Sulfate, Glycopyrrolate, Heparin Sodium, Humulin R, Hydralazine,

Ibuprofen, Ketorolac Tromethamine, Ketorolac, Labetalol, Levalbuterol, Lidocaine, Marcaine,

Methylergonovine, Metoprolol Tartrate, Metronidazole, Midazolam Hcl, Mitomycin, Mupirocin,

Naloxone, Nasal Decongestant, Ofloxacin, Ointment, Ondansetron, Oxybutynin, Phenylaphrine,

Pilocarpine, Promethazine, Proparacaine, Propofol, Racemic Epi, Ranitidine, Scopolamine,

Sodium Bicarb, Sodium Chloride, Tobramycin Sulfate, Triple Antibiotic, Tropicamide, and

Vancomycin. Among the manufacturers of these generic drugs are Defendants Heritage, Apotex,

Sandoz, Dr. Reddy’s and Aurobindo.

                                    Defendant Distributors

       14.     Defendant McKesson Corporation is a corporation formed under the laws of

Delaware, with its principal place of business in San Francisco, California. McKesson (including

its subsidiary McKesson Medical-Surgical, Inc.) is one of the four largest distributors of generic

drugs in the United States.

       15.     Defendant McKesson Medical-Surgical Inc., is a corporation formed under the

laws of Virginia, with its principal place of business in Richmond, Virginia. It is a controlled

subsidiary of McKesson Corporation (collectively “McKesson”).




                                                5
           Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 9 of 68



                                    Defendant Manufacturers

          16.   Defendant Ascend Laboratories, LLC ("Ascend") is a corporation formed under

the laws of the State of New Jersey, with a principal place of business in Parsippany, New

Jersey. is in the business of, manufacturing generic versions of branded pharmaceutical products

for distribution in the United States.

          17.   Defendant Apotex Corp. ("Apotex") is a corporation formed under the laws of

the State of Delaware. Its principal place of business is Weston, Florida. Apotex is in the

business of, manufacturing and selling generic pharmaceutical products for distribution in this

District and throughout the United States.

          18.   Defendant Aurobindo Pharma USA, Inc. ("Aurobindo") is a corporation formed

under the laws of the State of Delaware with its principal place of business at Dayton, New

Jersey. Aurobindo has marketed and sold generic pharmaceuticals in this District and throughout

the United States.

          19.   Defendant Citron Pharma, LLC ("Citron") is a corporation formed under the laws

of the State of New Jersey with its principal place of business at East Brunswick, New Jersey.

Citron has marketed and sold generic pharmaceuticals in this District and throughout the United

States.

          20.   Defendant Dr. Reddy’s Laboratories, Inc. ("Dr. Reddy's") is a corporation formed

under the laws of the State of Delaware with its principal place of business at Princeton, New

Jersey. Dr. Reddy's has marketed and sold generic pharmaceuticals in this District and

throughout the United States.

          21.   Defendant Emcure Pharmaceuticals, Ltd. ("Emcure") is a corporation formed

under the laws of India, having its principal place of business in Pune, India. Emcure is the




                                                6
          Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 10 of 68



parent company of Defendant Heritage Pharmaceuticals, Inc. ("Heritage") and another U.S.-

based entity, Emcure Pharmaceuticals USA, Inc., which has a principal place of business in East

Brunswick, New Jersey. Emcure has marketed and sold generic pharmaceuticals in this District

and throughout the United States, and has also participated in and directed the business activities

of Defendant Heritage.

          22.   Defendant Glenmark Pharmaceuticals, Inc., USA ("Glenmark") is a corporation

formed under the laws of the State of Delaware with a principal place of business at Mahwah,

New Jersey. Glenmark has marketed and sold generic pharmaceuticals in this District and

throughout the United States.

          23.   Defendant Heritage Pharmaceuticals, Inc. (“Heritage”) is a corporation formed

under the laws of the State of Delaware with its principal place of business at Eatontown, New

Jersey. Heritage is a wholly-owned subsidiary of Defendant Emcure. Heritage has marketed and

sold generic pharmaceuticals in this District and throughout the United States.

          24.   Defendant Lannett Company, Inc. ("Lannett") is a corporation formed under the

laws of the State of Delaware with its principal place of business at Philadelphia, Pennsylvania.

Lannett has marketed and sold generic pharmaceuticals in this District and throughout the United

States.

          25.   Defendant Mayne Pharma Inc. ("Mayne") is a corporation formed under the laws

of the State of Delaware with its principal place of business at Raleigh, North Carolina. In 2012,

Mayne acquired Metrics, Inc. and its division, Midlothian Laboratories ("Midlothian"), and has

also operated under the name Midlothian since that time. Mayne has marketed and sold generic

pharmaceuticals in this District and throughout the United States.




                                                7
          Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 11 of 68



          26.    Defendant Mylan Inc. is a corporation formed under the laws of the State of

Pennsylvania with its principal place of business in Canonsburg, Pennsylvania.

          27.    Defendant Mylan Pharmaceuticals Inc. is a corporation formed under the laws of

the State or West Virginia with its principal place of business in Morgantown, West Virginia.

          28.    Mylan Inc. and Mylan Pharmaceuticals Inc. (collectively “Mylan”) are wholly-

owned subsidiaries of Mylan N.V., a Dutch pharmaceutical company. Mylan has marketed and

sold generic pharmaceuticals in this District and throughout the United States.

          29.    Defendant Par Pharmaceutical Companies, Inc. ("Par") is a corporation formed

under the laws of the State of Delaware with its principal place of business at Chestnut Ridge,

New York. Par has marketed and sold generic pharmaceuticals in this District and throughout the

United States.

          30.    Defendant Sandoz, Inc. ("Sandoz") is a corporation formed under the laws of the

State of Colorado, with its principal place of business at Princeton, New Jersey. Sandoz is a

subsidiary of Novartis AG, a global pharmaceutical company based in Basel, Switzerland.

Sandoz has marketed and sold generic pharmaceuticals in this District and throughout the United

States.

          31.    Defendant Sun Pharmaceutical Industries, Inc. (“Sun”) is a corporation formed

under the laws of the State of Michigan with its principal place of business at Cranbury, New

Jersey. Sun is a wholly-owned subsidiary of Sun Pharmaceutical Industries Ltd., an Indian

corporation. Sun has marketed and sold generic pharmaceuticals in this District and throughout

the United States.

          32.    Defendant Teva Pharmaceuticals USA, Inc. ("Teva") is a corporation formed

under the laws of the State of Delaware with its principal place of business at North Wales,




                                                8
         Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 12 of 68



Pennsylvania. Teva has marketed and sold generic pharmaceuticals in this District and

throughout the United States.

         33.   Defendant Zydus Pharmaceuticals (USA) Inc. ("Zydus") is a corporation formed

under the laws of the State of New Jersey with its principal place of business at North,

Pennington, New Jersey. Zydus has marketed and sold generic pharmaceuticals in this District

and throughout the United States.

         34.   On information and belief, there are additional unnamed distributors conspiring

with defendants, whose identities currently are unknown.

                                     MARKET STRUCTURE

         35.   Drug Manufacturers. Generic sales start with a drug manufacturer, such as

Defendants manufacturers, which produces a generic drug that can be substituted for a branded

drug once the brand’s period of exclusivity expires. Generics are lower-cost and bioequivalent

alternatives to brand-name drugs. A manufacturer must obtain approval for its generic product

from the Food and Drug Administration, which evaluates, among other things, the generic drug’s

safety and efficacy. According to a 2015 report by the Generic Pharmaceutical Association

(“GPhA”) (now known as the Association for Accessible Medicines), 88% of all prescriptions in

United States are filled with a generic drug. 4

         36.   Distributors. Wholesalers and distributors purchase generic drugs from

manufacturers, and distribute them to customers such as retail and mail-order pharmacies,

hospitals, clinics and long-care and other medical facilities. Wholesalers and distributors have

similar business models, but distributors typically provide more services to their customers.




4
    http://www.gphaonline.org/media/wysiwyg/PDF/GPhA_Savings_Report_2015.pdf


                                                  9
         Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 13 of 68



         37.    According to an analysis performed for the University of Southern California’s

Leonard D. Schaeffer Center for Health Policy and Economics, wholesalers and distributors

typically retain as revenue approximately $8 of every $100 spend on generic drugs (compared to

only $1 of every $100 spent on branded drugs). 5

         38.    Some of the largest wholesalers and distributors of generics are defendant

McKesson, AmerisourceBergen Corporation, Cardinal Health, Inc., H.D. Smith, LLC, and

Morris & Dickerson, LLC. Wholesalers and distributors (collectively “distributors”) hold

frequent multi-day conferences, to which generic drug manufacturers are invited.

         39.    Group Purchasing Organizations. Group purchasing organizations (“GPOs”)

broker or purchase for resale generic drugs from manufacturers or distributors on behalf of their

purchaser members. GPOs selling large volumes of generics nationwide include Vizient, Inc. and

Premier, Inc.

         40.    Pharmacies and Supermarket Chains. Pharmacies and supermarket chains

selling large volumes of generic drugs may purchase them directly from the manufacturers to

avoid the markups or fees charged by distributors or GPOs. Others may buy through GPOs or

distributors.

         41.    Price Effect of Generic Entry. In the pharmaceutical industry the entry of

generic versions of branded drugs usually results in aggressive price competition, reducing prices

for purchasers. Once a lower-priced generic enters a market its branded equivalent typically will

lose sales rapidly, as the generic captures as much as 80% or more of the market within months

of launch. And, as more generic versions of a drug become available, prices decline even further




5
    Healthpolicy.usc.edu/documents/USC%20Schaeffer_Flow%20of%20Money_2017.pdf


                                               10
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 14 of 68



due to increased competition. This results in hundreds of billions of dollars in savings for

purchasers.

       42.     Factors Making Sales of Generics Susceptible to Collusion. Several factors

make sales of generics susceptible to collusion: (1) a high degree of industry concentration as to

some generic drugs; (2) significant capital, regulatory, and intellectual property barriers to entry;

(3) inelastic demand; (5) a standardized product with a high degree of interchangeability between

the products of cartel participants; and (6) inter-competitor contacts and communication.

                   GOVERNMENT INVESTIGATIONS ARE ONGOING

       43.     In its extensive ongoing investigation the DOJ in the summer of 2016 received

cooperation from an applicant for leniency under DOJ’s “first-in-the-door” policy. According to

Mlex, a publication that covers antitrust matters:

       While the Justice department didn’t have a whistleblower at the beginning of the
       investigation, it is understood that this summer a company applied for leniency,
       which grants full immunity to the first company to come forward and admit to
       cartel violations.

The cooperating company is understood to be privately held, and has not publicly disclosed its

involvement in the investigation.

       44.     Also in 2016, DOJ filed its first criminal Informations against two former

executives of Heritage Pharmaceuticals: Jeffrey Glazer and Jason Malek. See United States v.

Jeffrey A. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa.); United States v. Jason T. Malek, No. 2:16-

cr-00508-RBS (E.D. Pa.). It alleged that both Glazer and Malek conspired with others “to

allocate customers, rig bids, and fix and maintain prices” of generic glyburide and doxycycline

sold in the United States. Each was charged with two felony counts under the Section One of the

Sherman Act, 15 U.S.C. § 1. On January 9, 2017, both Glazer and Malek pleaded guilty to the




                                                 11
          Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 15 of 68



charges. They continue to cooperate with DOJ’s ongoing criminal investigation as they await

sentencing.

          45.   As noted, the DOJ has acknowledged that its investigation overlaps with the scope

of this MDL.

          46.   Defendant Mylan has been ensnared in this criminal investigation. It disclosed in

a 2016 filing with the Securities and Exchange Commission (“SEC”) that it received a DOJ

subpoena “seeking information relating to the marketing, pricing, and sale of our generic

Doxycycline products and any communications with competitors about such products.” 6 Mylan

also has received a similar subpoena from the Attorney General of the State of Connecticut. On

November 9, 2016, Mylan disclosed in its SEC quarterly report that both it and “certain

employees and senior management, received subpoenas from DOJ seeking additional

information relating to the marketing, pricing and sale of our generic Cidofovir, Glipizide-

metformin, Propranolol and Verapamil products and any communications with competitors

about such products.” 7 Mylan also disclosed that “[r]elated search warrants also were executed”

in connection with DOJ’s investigation. 8

          47.   Defendant Sun also has received a grand jury subpoena as part of DOJ’s criminal

investigation. 9 Reportedly, DOJ asked Sun for documents related to employee and corporate

records and communications with competitors. 10



6
    Mylan, SEC 2015 Form 10-K (Feb. 16, 2016), at 160.
7
    Mylan SEC Form 10-Q (Nov. 9, 2016), at 58.
8
    Id.
9
  David McLaughlin and Caroline Chen, U.S. Charges in Generic Drug Probe to be Filed by
Year-End, BLOOMBERG (Nov. 3, 2016), available at
https://www.bloomberg.com/news/articles/2016-11-03/u-s-charges-in-generic-drug-probe-said-
to-be-filed-by-year-end.


                                                 12
          Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 16 of 68



          48.    In issuing grand jury subpoenas DOJ counsel are required to “consider carefully

the likelihood that, if a grand jury investigation developed evidence confirming the alleged

anticompetitive conduct, the Division would proceed with a criminal prosecution.” 11 According

to Mark Rosman, a former assistant chief of the National Criminal Enforcement Section of

DOJ’s Antitrust Division, “[a] DOJ investigation into the alleged exchange of pricing

information in the pharmaceutical industry likely indicates that the agency anticipates

uncovering criminal antitrust conduct in the form of price-fixing or customer allocation.” 12

                       THE CONSPIRACY FIXES PRICES ACROSS THE
                              GENERIC DRUG INDUSTRY

          49.    There is a common understanding among generic manufacturers, including

Defendant manufacturers, about what represents each company’s “fair [market] shares” over

time. This collusive methodology has evolved over time during the numerous in-person

meetings, telephonic communications and other interactions between generic manufacturers

about specific drugs over the course of several years, but general rules of the road have been in

place since at least 2006. These events occur with such great frequency that there is an almost

constant ability for Defendant manufacturers to meet in person and discuss their business plans.

For example, between February 20, 2013 and December 20, 2013 (a 41-week period), there were

at least forty-four (44) different tradeshows or customer conferences where the Defendant




10
   Zeba Siddiqui, India’s Sun Pharma Gets U.S. Subpoena Over Generic Drugs Pricing,
REUTERS (May 28, 2016), available at http://www.reuters.com/article/sun-pharm-usa-
idUSL4N18P00X.
11
     DOJ, Antitrust Division Manual (5th ed. 2015) at III-82.
12
   See DOJ’s Investigation Into Generic Pharma Pricing Is Unusual, available at
https://www.law360.com/articles/595444/doj-s-investigation-into-generic-pharma-pricing-is-
unusual.


                                                  13
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 17 of 68



manufacturer had the opportunity to meet in person. These in-person meetings gave them the

opportunity to have these conversations, and reach these agreements, without fear of detection.

       50.     This overarching conspiracy is widespread across the generic drug industry and is

broader than the Defendant manufacturers named herein and includes Defendant McKesson and

possibly other unnamed distributor co-conspirators.

       51.     Relying largely on the several-year investigation of the State Attorneys General as

set out in their amended complaint, Plaintiffs describe immediately below market allocation and

price fixing conspiracies regarding the sale of specific drugs, and how these specific conspiracies

are part of the larger overarching conspiracy including all, or nearly all generic drugs.

                                        Market Allocation

       (a)     Nimodipine (SAG Complt. ¶¶ 115-134) (Heritage/Sun-Caraco) (Ascend/
               Heritage);

       (b)     Zoledronic Acid (SAG Complt. ¶¶ 149-164) (Heritage/Dr. Reddy’s/Sun-Caraco);

       (c)     Meprobamate (SAG Complt. ¶¶ 165-179) (Heritage/Dr. Reddy’s); and

       (d)     Doxy DR (SAG Complt. ¶¶ 180-242) (Heritage/Mylan/Mayne-Midlothian).

                                           Price Fixing

       (a)     Doxycycline Monohydrate (SAG Complt. ¶¶ 246-267) (Heritage/Lannett/Par/
               Mylan);

       (b)     “Big Price Increases” Across Eighteen Drugs 2014 (SAG Complt. ¶¶ 268-305)
               (Heritage/Teva/Ascend/Sun-Caraco/Actabis/Lannett/Mylan/Aurobindo/Dr.
               Reddy’s/Apotex/Sandoz);

       (c)     Acetazolamide (SAG Complt. ¶¶ 295-305) (Heritage/Teva/Zydus);

       (d)     Fosi-HCTZ (SAG Complt. ¶¶ 306-328) (Heritage/Aurobindo/Sandoz/Glenmark/
               Citron);

       (e)     Glipizide-Metformin (SAG Complt. ¶¶ 329-338) (Heritage/Teva/Mylan);

       (f)     Glyburide (SAG Complt. ¶¶ 339-364) (Heritage/Teva/Aurbindo/Citron);


                                                 14
         Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 18 of 68




        (g)            Glyburide-Metformin (SAG Complt. ¶¶ 365-379) (Heritage/Teva/Aurbindo/
                       Actavis/Citron/Sun);

        (h)            Leflunomide (SAG Complt. ¶¶ 380-390) (Heritage/Apitex/Teva);

        (i)            Nystatin (SAG Complt. ¶¶ 391-414 (Heritage/Sun-Mutual/Teva);

        (j)            Paromomycin (SAG Complt. ¶¶ 415-426) (Heritage/Sun-Caraco);

        (k)            Theophylline ER (SAG Complt. ¶¶ 427-442 (Heritage/Teva); and

        (l)            Verapamil (SAG Complt. ¶¶ 443-453 (Heritage/Mylan/Actavia/Sun)

        52.            The State Attorneys General’s amended complaint alleges that from the period of

July 1, 2013 through July 30, 2014, senior sales executives and other individuals responsible for

the pricing, marketing and sales of generic drugs at Defendant Heritage spoke to representatives

of every other U.S.-based corporate manufacturing Defendant by phone and/or text on multiple

occasions. The following Table (Table 1), which the State Attorneys General characterize as

conservative (because it shows only some of the phone calls and text messages between the

Defendant manufacturers during that period). It sheds some light on the frequency with which

Defendant manufacturers have communicated with each other.

                                             Table 1
              Heritage phone/text communications with other Defendants (by month)
                                   July 1, 2013 – July 30, 2014
                                                                                                                                      Jul-13 to Jul-14
                 Jul-13   Aug-13   Sep-13   Oct-13   Nov-13   Dec-13   Jan-14   Feb-14   Mar-14   Apr-14   May-14   Jun-14   Jul-14   TOTAL
      Actavis                                                                                       2                                           2
      Apotex                                                                                                 17       2        1                20
      Ascend                                                                                        1                                           1
     Aurobindo                                         1        1                 1                 5        2        1       3                 14
       Citron                                 6        1       12                 7        1                 2       29       52               110
        DRL        1        6        3        2                                            1        5        3                                  21
     Glenmark                                                                              1                                   3                4
      Lannett      0       35                27                         21        8                 3        3       14        2               113
      Mayne                                                              1                 2        7        3                                  13
       Mylan       3        1                          1                 1                 2        8                 2                         18
         Par                                                                                                 3        6                         9
      Sandoz                                                                                                 4        3                         7
        Sun        1       2                  1                                   3                 3        10      32        7                59
        Teva       7       9                                                      5        5        3                 1        5                35
       Zydus               61       19        6                                                                                1                87
                                                                                                                                               513




                                                                       15
         Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 19 of 68



        53.            Similarly, according to the State Attorneys General amended complaint, senior

sales executives and other individuals responsible for the pricing, marketing and sales of generic

drugs at Defendant Teva spoke by phone and/or exchanged text messages with representatives of

every other U.S.-based corporate Defendant during the same time period as set out in the

following Table (Table 2), which the State Attorneys General characterize as conservative

(because it is based on phone and text message records from only some of the executives and

salespeople at issue).

                                              Table 2
                 Teva phone/text communications with other Defendants (by month)
                                    July 1, 2013 – July 30, 2014
                                                                                                                                      Jul-13 to Jul-14
                 Jul-13   Aug-13   Sep-13   Oct-13   Nov-13   Dec-13   Jan-14   Feb-14   Mar-14   Apr-14   May-14   Jun-14   Jul-14   TOTAL
       Actavis              11       16      37        11       35       25       14      36        30      63        13       43             334
      Apotex       3        4                                                                                                                  7
      Ascend                3                                                                                                                  3
     Aurobindo    17        5        3       15        8       10        7        7        6        6                          5               89
       Citron                                3         3       3                  1                 1                 1                        12
        DRL        2                                                                                2        1        3        6               14
     Glenmark      7       8         1       17        18      21        5        4        2                 3                 8               94
      Heritage     7       10                                                     5        5       3                  1        5               36
      Lannett                                                                              16      13                 1       13               43
       Mayne      2                  2        1        1       2         4       5                                    7                        24
       Mylan      28       22        2        7                12        6        1        1        1        7        1                        88
        Par       0                  4        4        3       16        1       18        6        9       11       14        3               89
      Sandoz      3         5        3                                   7                 2        3                 1                        24
        Sun                                   2                1                                    1                          2               6
       Zydus      75       29       25       203      43       48       20       39        46      35       41       14       20              638
                                                                                                                                              1501




                                                                        16
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 20 of 68



        54.    Defendant manufacturers actively monitor and track each other’s fair share of

generic drugs, and discuss it with each other in the context of agreements on specific drugs.

        55.    There is no precise method for apportioning each participant's “fair share” of sales

of a particular generic drug because market share is obtained by winning the business of various

customers, which is inherently variable in a given year. The shared understanding and goal,

instead, is for the competitors in a particular market to reach out to each other with the

expectation that they would be able to reach an agreement on “fair share” based on the industry

understanding of customer allocation. The objective is to attain a state of equilibrium, where

none are incentivized to compete for additional market share by eroding price.

        56.    This scheme to minimize competition and allocate fair share is implemented in

different ways. First, Defendants allocate the market for an individual drug based on the number

of competitors and the timing of their entry so that each competitor obtains an acceptable share

of the market. Then, the competitors agree on ways to avoid competition on price and, at times,

raise price.

        57.    Evidence of the larger conspiracy often presents itself as follows: When a

competitor needs to obtain one or more customers to reach its fair share, a competitor with more

than its “fair share” will identify and “walk away” from a customer or customers by informing

them of a significant price increase. The competitor looking to increase its share will then submit

an above-competitive bid at an amount slightly less than the original competitor. The competitors

then continue to divide up customers until they reach an artificial equilibrium. This is referred to

as a “stable” market. Once the market is “stable,” the competitors agree not to compete on price

and, at times, significantly raise prices in the absence of competition.




                                                 17
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 21 of 68



        58.    This understanding regarding “fair share” has been particularly effective when a

new competitor enters the market – a time when, in a free-functioning competitive market, prices

should go down. In today's generic drug markets, a new competitor will either approach or be

approached by the existing competitors. Existing competitors will agree to “walk away” from

specific customers until the market reaches a new artificial equilibrium. The new competitor's

transition into the market is seamless; the new entrant obtains market share and immediately

charges above-competitive price.

        59.    Decisions on “fair share” can, at times, be based on conduct that occurs between

competitors across more than one generic drug market. To maintain the artificial equilibrium,

customers in one drug market might be traded for customers in another drug market in an effort

to arrive at a more global “fair share” outcome. Alternatively, competitors might allow price

increases on one or more generic drugs without competing based on a quid pro quo from other

competitors on different drugs.

        60.    For example, when Defendant Heritage was preparing to launch a formulation of

the generic drug Zoledronic Acid that was about to come off patent, its Associate Director of

National Accounts, N.O., spoke to Dr. Reddy’s Vice President of Sales and Marketing, J.A., to

“see if he [was] willing to discuss strategy at all.” After speaking with J.A., N.O. stated that

“[J.A.] views it this way. If they [Dr. Reddy’s] are first and others come out after, he deserves

60%. If he launches with others on day [one], he considers fair share 2-50%, 3-33%, 4-25%,

etc.”

        61.    Similarly, Defendant Rajiv Malik, the President of Mylan, told the CEO of

Heritage that Mylan would “play fair” as Heritage entered the Doxy DR market and agreed that

Mylan would give up two large accounts to Heritage. Malik specifically cited Heritage's prior




                                               18
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 22 of 68



agreement to allow Mylan to enter the market for another drug without competition as a reason

that Mylan would cede share to Heritage in this instance.

       62.     When a generic manufacturer complies with the scheme, and prices remain high,

it is viewed as “playing nice in the sandbox.” For example, in December 2014 Defendant Teva

was approached by a customer on behalf of one of Teva's competitors. The large retail customer

indicated that Teva's competitor was entering the market for a particular drug not identified in

this complaint and was seeking to target specific customers. The customer specifically requested

that Teva give up a specific large customer to the new entrant, and indicated that the new entrant

– Teva's competitor – “has promised to play nice in the sandbox.” After discussing the matter

internally, a Teva representative responded to the customer: “[t]ell [the competitor] we are

playing nice in the sandbox and we will let them have [the targeted customer.]”

       63.     This pattern is frequently followed even in the absence of direct communication

between the competitors, demonstrating the universal understanding and code of conduct agreed

to by Defendants. “Fair share” and “playing nice in the sandbox” have become part of the

industry lexicon, and part of the larger understanding among Defendants. Defendants use these

terms not only in discussions with each other in order to reach agreement regarding allocation of

market share and pricing, but also with their customers.

       64.     These rules about “fair share” apply equally to price increases. As long as

everyone in the “sandbox” is playing fair, and the manufacturers believe that they have their “fair

share,” the larger understanding dictates that they will not seek to compete or take advantage of a

competitor's price increase by bidding a lower price to take that business. Doing so is viewed as

"punishing" a competitor for raising prices – which is against the rules.




                                                19
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 23 of 68



       65.     The agreement among Defendant manufacturers to adhere to the rules regarding

“fair share” is critical in order to maintain high prices. If even one competitor is not aware of

(and behaving in accordance with) the larger understanding, it can lead to unwanted competition

and lower prices. In the relatively few instances where a competitor prioritizes gaining market

share over the larger understanding of maintaining “fair share”, that competitor is viewed as

“irresponsible,” and is spoken to by competitors.

       66.     In furtherance of this broader, overarching agreement, Defendants and other

generic drug manufacturers routinely communicate and share information with each other about

bids and pricing strategy. This includes forwarding bid packages received from a customer (e.g.,

a Request for Proposal or "RFP") to a competitor, either on their own initiative, at the request of

a competitor, or by contacting a competitor to request that the competitor share that information.

       67.     Defendants and other generic drug manufacturers also share information among

themselves regarding the terms of their contracts with customers, including pricing terms, price

protection and rebates. Defendants use this information to negotiate prices or terms that are more

favorable to them, often to the ultimate detriment of consumers.

                             Generic Drug Price Spikes Since 2013

       68.     Against this industry backdrop, the prices for a large number of generic

pharmaceutical drugs skyrocketed throughout 2013 and 2014. According to one report, “[t]he

prices of more than 1,200 generic medications increased an average of 448 percent between July

2013 and July 2014.”

       69.     A January 2014 survey of 1,000 members of the National Community

Pharmacists Association (“NCPA”) found that more than 75% of the pharmacists surveyed




                                                20
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 24 of 68



reported higher prices on more than 25 generic drugs, with the prices spiking by 600% to 2,000%

in some cases.

        70.      More than $500 million of Medicaid drug reimbursement during the twelve

months ending on June 30, 2014 was for generic drugs whose prices had increased by over

100%.

        71.      When entering a generic drug market, Defendant manufacturers routinely seek out

their competitors in an effort to reach agreement to allocate market share, maintain high prices

and/or avoid competing on price. These agreements had the effect of artificially maintaining high

prices for a large number of generic drugs and creating an appearance of competition where in

fact little to none existed.

                       MCKESSON COOPERATES WITH, AND HELPS
                            CONCEAL, THE CONSPIRACY

        72.      As they await the Court’s rulings on pending discovery motions, private plaintiffs

have not had access to the millions of documents discovered by the State Attorneys General over

several years, particularly in this context those produced by McKesson (and documents from

other Defendants relating to McKesson) which may reveal direct evidence of McKesson’s

knowledge of the conspiracy and (a) its express or tacit cooperation with the conspiracy; and (b)

its concealment of the conspiracy. Further, because of McKesson’s “strategic alignment” with

Defendant Heritage (as well as the movement of its senior officers back and forth between the

central conspirators Mylan and Teva) discovery from these Defendants (including discovery

from Heritage’s two officers pleading guilty to two felony counts) may also cast light on explicit,

direct evidence of McKesson cooperation with, and concealment of, the conspiracy to allow it to

generate billions in additional margins on generic drug sales.




                                                 21
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 25 of 68



       73.     At this stage of Marion’s and the State Attorneys General’s investigations,

however, strong circumstantial evidence of McKesson’s cooperation to aid and conceal the

industry-wide conspiracy is highly plausible. Infra ¶ 123. McKesson is certainly strongly

motivated financially to cooperate with, and conceal, the conspiracy. The conspiracy’s

enormous, unlawful inflation of pricing across the generic drug industry has generated billions of

dollars of additional McKesson margin each year since at least 2013 (given its routine percentage

mark ups of above-competitive pricing). The more pricing exceeds competitive levels across the

industry, the more McKesson benefits by billions of dollars.




                                               22
          Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 26 of 68



                        McKesson Has Been Aware of the Industry-Wide
                              Conspiracy Lasting Several Years

          74.    As the sixth largest corporation in America, with $11 billion in profits annually

across all its entire distribution, in 2017 McKesson realized $153.8 billion in revenues from

distribution of brand and generic drugs alone, and is the largest United States drug distributor by

a significant margin. 13 Consistent with a report of the Generic Pharmaceutical Association

approximately 88% of these revenues, or approximately $135 billion, are generated by generic

drug distribution. See supra ¶ 35. McKesson is the largest United States distributor of generic

drugs and the most substantial, high-volume customer with which Defendant manufacturers have

dealt as they make their market allocations and fix prices.

          75.    Based on years of investigation, the State Attorneys General plausibly allege with

great specificity that Defendant manufactures have unlawfully allocated customers (including

McKesson) among themselves as far back as 2012. SAG Complt. ¶¶ 113-242.

          76.    Since McKesson bids and purchases approximately $135 billion in generic drugs

each year, most of them from Defendant manufacturers, it has a very sophisticated buying

operation pervasively covering the generic drug industry.

          77.    Numerous, sophisticated McKesson purchasing personnel can hardly have failed

to notice that, for a number of years, bidding for McKesson’s high-volume, attractive business

for numerous generic drugs has been much less than robust and fully-competitive (because its

business has been allocated to one of the Defendant manufacturers so that the manufacturer

could obtain its agreed “fair share” of a particular drug).

          78.    Further, the same numerous McKesson’s buying personnel can hardly have failed

to notice, as well, the radical Defendant price spikes paid by McKesson in 2013 and 2014 for


13
     http://www.mdm.com/2017-top-pharmaceuticals-distributors.

                                                 23
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 27 of 68



more than 1,200 generic medications (where prices increased on average 448 percent between

July 2013 and July 2014). See supra ¶ 68.

       79.     It is also highly plausible that McKesson’s many buying operatives faced with

diminished competitive bidding by Defendant manufacturers, and unexpected, dramatic price

hikes, across billions of dollars of annual McKesson purchases sought to learn why price and

supply competition for its desirable, very high-volume business has not been robust across the

board. They must have been become aware that the only plausible explanation was

anticompetitive conduct by Defendant manufacturers. There is no other reasonable explanation

for the lack of aggressive competitive bidding on McKesson’s very attractive, high-volume

business. There had been no significant and general increases in costs, no significant decreases in

supply, and no significant increases in demand contributing to sharp price increases across the

board; and no pro-competitive reason for the lack of competitive bidding for McKesson’s

attractive, high-volume business.

       80.     As a consequence, it is highly plausible that McKesson has been aware for years

of the industry-wide conspiracy driving pricing of more than 1,200 generic medications to

above-competitive levels between July 2013 and July 2014.

       81.     The conspiracy’s price explosions and market allocations are centrally

coordinated in part by Defendant Heritage (and two of its officers who have pled guilty to

felonies) and Heritage claims to be closely “strategically-aligned” with McKesson. Thus

McKesson has a ready, close source of intelligence to confirm any suspicions of anticompetitive

activity, and its whys and wherefores.

       82.     Further, any McKesson inquiries at the many “cozy” trade shows over several

years used to facilitate the overarching conspiracy (some of which were sponsored all or in part




                                                24
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 28 of 68



by McKesson) plausibly are sources of intelligence as to anticompetitive conduct. See supra ¶

49; Infra ¶¶ 120-122; SAG Complt. ¶¶ 76-88.

       83.     Thus over the several years during which McKesson purchased hundreds of

billions of dollars of generic drugs it is highly plausible it has been aware of an overarching

conspiracy keeping prices at above-competitive levels and diminishing bidding for its business,

and has tacitly or explicitly cooperated with it (and concealed it) in order to keep reaping billions

more in margins it would not realize if the pricing of generic drugs were competitive.

               McKesson Has Been Aware of the Conspiracy Given Its “Strategic
                       Alignment” with Central Conspirator Heritage

       84.     McKesson’s cooperation with, and concealment of, the massive, long-term

conspiracy is also highly plausible given its close relationship with co-conspirators Heritage and

two of its senior executives Glazer and Malek (who have pled guilty to market allocation and

price fixing felonies). See supra ¶ 44.

       85.     Heritage has told at least one other Defendant manufacturer, Mayne/Mithlothian,

that it should not bid on McKesson business because McKesson was “strategically aligned” with

Heritage. SAG Complt. ¶ 226.

       86.     Indeed, Heritage protected its close McKesson relationship by ceding substantial

market share to Defendant Mayne for the sale of Doxy DR only if the latter rescinded its

pending, lower-priced bid to McKesson, telling Mayne that it was doing so to protect its

“strategic alignment” with Heritage. Id. ¶¶ 230-238.




                                                 25
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 29 of 68



             Movement of Knowledgeable Officers Among McKesson and Central
              Conspirators Mylan and Teva Facilitates McKesson’s Collusion

       87.     Movement from Central Conspirator Mylan to McKesson. In addition to

McKesson’s “strategic alignment” with central conspirator Heritage, the movement of officers

between McKesson and additional central conspirators Mylan and Teva has further facilitated its

cooperation with, and concealment of, the overarching conspiracy.

       88.     Like Heritage, Mylan has been ensnared in the Department of Justice’s criminal

investigation. It has received a grand jury subpoena “seeking information relating to the

marketing, pricing, and sale of our generic Doxycycline products and any communications with

competitors about such products.” Supra ¶ 46.       It also has been subpoenaed by the Attorney

General of the State of Connecticut. It disclosed in a SEC quarterly report that both it and

“certain employees and senior management, received subpoenas from DOJ seeking additional

information relating to the marketing, pricing and sale of our generic Cidofovir, Glipizide-

metformin, Propranolol and Verapamil products and any communications with competitors

about such products.” Mylan also disclosed that “[r]elated search warrants also were executed” in

connection with the Department of Justice’s investigation. Id.

       89.     In addition, the amended SAG Complaint alleges that Mylan has advanced

collusion fix prices and to allocate markets in five discrete instances across the generic drug

industry. Supra ¶ 51. In 2013-2014 alone, the period of enormous industry-wide price hikes, the

SAGs also identify at least 18 texts or phone calls between Heritage and Mylan and 88 texts or

phone calls between Mylan and Teva. Supra ¶ 52.

       90.     At least seven officers have moved between Mylan and McKesson in the recent

past and have provided McKesson with ready avenues to facilitate its cooperation with, and

concealment of, the conspiracy.


                                               26
       Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 30 of 68



       91.    Indeed, current senior McKesson officers have a history of long-term service to

central conspirator Mylan.

       92.    Terry Pierce is currently the McKesson Senior Director for Government

Reporting. He served as Senior Manager, Government Pricing and Reporting and Manager

Government Pricing and Reporting at Mylan from 2010 through 2017, that is, during several

years of the industry-wide collusion. He was with Mylan during the massive, market-wide spike

in the pricing of generic pharmaceuticals in 2013 through-2014 (supra ¶¶ 68-70), as well as when

Mylan was participating in multiple instances of collusion to fix prices and allocate markets.

Supra ¶ 51. He likely carried his intimate knowledge of the overarching conspiracy with him to

McKesson.

       93.    Ed Langill is Vice President for National Accounts at McKesson Canada. He

served during Mylan’s participation in the 2013 and 2014 price hikes as Mylan’s Senior Director

Corporate Accounts, Director Corporate Accounts (between 2012 and 2018) and was likely

aware of his employer’s collusion.

       94.    VaiDehi Kannan is the Director Finance for Pharmaceutical Solutions at

McKesson Canada. From 2009-2010 he was Finance Manager at Mylan. He also provides

McKesson another ready window into Mylan’s participation in the overarching conspiracy.

       95.    Christopher Hilleary is a McKesson Director for Physical and Electronic Security

Programs. From 2008 through 2017, once again during the price-spike period, he served as

Mylan’s Director for Global Product Security, as well as a Product Development Scale-Up

Technician where he performed all pharmaceutical manufacturing processes for new Mylan

products and likely had knowledge of the company’s pricing of those products.




                                              27
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 31 of 68



       96.     Movement of McKesson Officers to Central Conspirator Mylan. The close

corporate affinity between McKesson and Mylan has been deepened with the movement of at

least three senior McKesson officers to Mylan.

       97.     Just after he left McKesson (after eight years of service), Adam Huang became

the Director of Financial Planning and Analysis at Mylan from 2014 through 2017. At

McKesson he had had served in part as a Senior Manager for Financial Planning and Analysis

between 2006 and 2014. Thus those in McKesson finance department curious about the cause of

the 2013-2014 industry-wide price spikes (dramatically increasing McKesson’s bill for generic

drugs) had a ready source of information at a central conspirator.

       98.     Preeti Churbock is Mylan’s current Director of Marketing for Dermatology. He

served as a McKesson Product Manager for the eleven years between 2006 and 2017. He also

provides McKesson a ready source of information as to the conspiratorial machinations.

       99.     Another McKesson potential source is Heather Paton,Vice President of Sales at

Mylan. She had been Vice President of Marketing for Health Systems at McKesson for the

thirteen years between 1990 and 2003.

       100.    Movement of McKesson Officers to Central Conspirator Teva. Like Mylan,

Teva is one of the largest manufactures participating in the overarching conspiracy, as well as a

large seller of generic pharmaceuticals to McKesson.

       101.    The amended SAG complaint alleges that Teva has conspired to allocate markets

in seven separate instances. Supra ¶ 51. It also alleges that, during the period of radical price

spikes in 2013 to 2014, Teva exchanged at least 1501 texts and phone calls with other conspiring

manufacturers. With Heritage and Mylan, two central conspirators particularly close to




                                                 28
          Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 32 of 68



McKesson, Teva exchanged during this period at least 36 and 88 texts and phone calls

respectively.

          102.   McKesson’s collusion is also facilitated by the movement of McKesson senior

officers to this third central conspirator.

          103.   Armen Tekeriam is a Vice President at Teva who served as Director/Vice

President at McKesson for eight years. (1992-2000).

          104.   Laurie Hughes is Teva’s Vice President for U.S. Patient Solutions. She served as

a Senior Vice President at McKesson for two years (1997-1999).

                 Follow the Money: McKesson’s Has Made Billions in Additional
                     Margin by Conspiratorial Cooperation and Concealment

          105.   McKesson collusion is also highly probable if one follows the money.

          106.   According to an analysis performed for the University of Southern California’s

Leonard D. Schaeffer Center for Health Policy and Economics, distributors typically retain as

revenue approximately $8 of every $100 spent by their customers on generic drugs (contrasted to

only $1 for every $100 spent on branded drugs). 14

          107.   Thus McKesson plausibly retains on its generic drug sales eight times as much as

realizes on its brand sales.

          108.   Much of this differential is explained by the dramatic, positive effect on

McKesson’s bottom line due to sales of generic drugs at the conspiracy’s very high, unlawful

prices.




14
     Healthpolicy.usc.edu/documents/USC%20Schaeffer_Flow%20of%20Money_2017.pdf


                                                29
          Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 33 of 68



         109.     The State Attorneys General allege that large distributors such as McKesson

“actually benefit when [generic] prices are higher,” 15 which McKesson has admitted in its 2014,

2015,     2016,     2017,    and   2018      10-Ks,   filed   with   the   SEC     (available   at

http://investor.mckesson.com/sec-filings):

         A significant portion of our distribution arrangements with the manufacturers
         provides us compensation based on a percentage of our purchases. In addition, we
         have certain distribution arrangements with pharmaceutical manufacturers that
         include an inflation-based compensation component whereby we benefit when the
         manufacturers increase their prices as we sell our existing inventory at the new
         higher prices. For these manufacturers, a reduction in the frequency and
         magnitude of price increases, as well as restrictions in the amount of inventory
         available to us, could have a material adverse impact on our gross profit
         margin. 16

         110.     Each year McKesson buys approximately $135 billion in generic drugs (supra ¶

74) largely from Defendant manufacturers. An 8% margin on this business translates into




15
     SAG Complt. ¶¶ 71-73.
16
   Nor is McKesson alone in admitting that it makes more money when generic drug prices rise.
AmerisourceBergen Corporation, for example, admitted in its 2014 10-K (Available at:
http://investor.amerisourcebergen.com/static-files/432a3225-53cb-4bf2-ba10-6e904103cfe6)
that:
         Our results of operations continue to be subject to the risks and uncertainties of
         inflation in branded and generic pharmaceutical prices and deflation in generic
         pharmaceutical prices.
         Certain distribution service agreements that we have entered into with branded
         and generic pharmaceutical manufacturers continue to have an inflation-based
         compensation component to them.
         Arrangements with a small number of branded manufacturers continue to be
         solely inflation-based. As a result, our gross profit from brand-name and generic
         manufacturers continues to be subject to fluctuation based upon the timing and
         extent of manufacturer price increases. If the frequency or rate of branded and
         generic pharmaceutical price increases slows, our results of operations could be
         adversely affected. In addition, generic pharmaceuticals are also subject to price
         deflation. If the frequency or rate of generic pharmaceutical price deflation
         accelerates, our results of operations could be adversely affected (emphasis
         supplied).


                                                 30
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 34 of 68



approximately a $10.8 billion total margin (typically generated by marking up by fixed

percentages the conspiracy’s above-competitive pricing). The higher the conspiracy’s market-

wide pricing the higher McKesson’s margins.

       111.    If McKesson were making brand sales (on pricing not inflated by a conspiracy),

the its total margin on $135 billion in annual sales would be approximately $1.35 billion, not the

$10.8 billion it makes on generic drug sales. Much of this over nine billion in additional

McKesson margin enjoyed on generics is enabled by high conspiracy pricing. And this is for one

year alone during a conspiracy of several years duration.

       112.    These additional billions realized by McKesson annually are powerful reasons

why it has cooperated with, and concealed, several years of conspiracy, a conspiracy often

centrally orchestrated by its “strategically-aligned” partner Heritage.

       113.    Marion contends that it is likely that, after complete discovery from McKesson’s

and Heritage’s emails and files, as well as those of other Defendant manufacturers, there will be

direct evidence of McKesson’s cooperation and concealment. However, only circumstantial

evidence of tacit McKesson cooperation and concealment is sufficient as a matter of law

plausibly to allege McKesson as a co-conspirator. Infra ¶ 104 (parallel conduct and plus factors).




         A Knowledgeable Industry Analyst Concludes that McKesson (and Other
                Large Distributors) Have Not Found It in Their Interest
                     to “Keep in Check” the Conspiracy’s Pricing

       114.    Consistent with McKesson’s SEC admissions that it benefits from higher, not

lower, pricing of generic drugs, Ronny Gal, a market analyst for Sanford Bernstein, told National

Public Radio (“NPR”) in March 2018, that in an efficient, competitive marketplace, generic drug

wholesalers and distributors should have kept generic drug prices in check, and that “[i]n a


                                                 31
           Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 35 of 68



market that has only three or four really large distribution organizations, they are sometimes

tempted to maximize their own profits in a way that does not always 100 percent reflect the best

interest of their clients.” 17

                              SAG Allegation Is Consistent with McKesson
                                      Conspiratorial Cooperation

          115.       The State Attorneys General suggest that Defendant manufacturers across the

generic industry may have enlisted distributor co-conspirators to cooperate with the overarching

conspiracy:

          Drug suppliers can include the [generic] manufacturers themselves, or other
          companies that have agreements to sell or distribute certain generic
          pharmaceutical drugs manufactured by another company. The Defendants in this
          action are all drug manufacturers and suppliers who compete with one another for
          the sale of generic pharmaceutical drugs which are ultimately sold to consumers
          in the United States. 18

          116.       Further, in addressing “the cozy nature of the [generic] industry and opportunities

for collusion” the attorneys general also allege that “[m]any customers of the Defendants,

including but not limited to … large wholesalers or distributors like [Amerisource Bergen],

Cardinal, HD Smith, McKesson and Morris & Dickson…hold multi-day conferences throughout

the year in various locations throughout the United States. Generic manufacturers [alleged to be

Defendants] from across the United States are invited to attend.” 19

          117.       As reported by The Connecticut Mirror, in January 2017 the Connecticut

Attorney General, who has taken the lead in the states’ investigation, “suspected fraud on a



17
   Charles Lane, “Probe Into Generic Drug Pricing Set to Widen,” Mar. 7, 2018, (emphasis
supplied) available at https://www.npr.org/2018/03/07/590217561/probe-into-generic-drug-
price-fixing-set-to-widen.
18
     SAG Complt. ¶ 58 (emphasis supplied).
19
     See id. ¶ 77.


                                                     32
           Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 36 of 68



broader, nearly unimaginable scale” and “new subpoenas are going out, and the investigation is

growing beyond the companies named in the suit.” 20 Attorney General Jepsen has called

evidence obtained by the states’ investigation “mind-boggling.” 21

                        Connecticut Is Reportedly Investigating McKesson
                                 And Other Large Distributors

           118.   In a report entitled Probe Into Generic Drug Pricing Set to Widen, NPR in March

of 2018 cites representations by the Assistant Attorney General for Antitrust for the State of

Connecticut, the state leading the State Attorney General investigation, to the effect that

McKesson and other distributor participation in the overarching conspiracy “is what

investigators [for the state attorneys general] are looking at now.” In this article NPR also reports

that “[t]he state attorneys general] in their complaint… suggest – but don’t allege – that the

price fixing conspiracy has also involved drug distributors. Prosecutors are sending out more

subpoenas and planning a new complaint.” 22

           119.   According to NPR as of March 2018 McKesson had received requests for

information from prosecutors and was cooperating with their investigation. 23

                         McKesson Sponsored Meetings Have Facilitated
                          McKesson’s Cooperation with the Conspiracy

           120.   The industry intelligence-gathering firm Policy and Regulatory Report has

obtained information regarding the investigation of generic drug companies by DOJ, and reports

that DOJ is investigating the extent to which trade associations and industry conferences have


20
  Mark Pazniokas, How a small-state AG’s office plays in the big leagues, The Connecticut
Mirror (Jan. 27, 2017), available at https://ctmirror.org/2017/01/27/how-a-small- state-ags-
office-plays-in-the-big-leagues/.
21
     Id.
22
     Id.
23
     Id.


                                                 33
          Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 37 of 68



been used as forums for collusion among conspirators. 24 State Attorneys General similarly have

noted the centrality of trade associations and industry conferences in their investigation stating

that they have uncovered evidence that certain generic drug companies “routinely coordinated

their schemes through direct interaction with their competitors at industry trade shows, customer

conferences, and other events, as well as through direct email, phone, and text message

communications.” 25 Defendants have been members of numerous such trade associations.

          121.   The Healthcare Distribution Alliance (“HDA”) (formerly known as the

Healthcare Distribution Management Association) is a national trade association that represents

“primary pharmaceutical distributors” including McKesson and links the nation’s drug

manufacturers and more than 200,000 pharmacies, hospitals, clinics, long-term care facilities,

and clinics. 26 The HDA holds regular conferences where its members, including generic drug

manufacturers, meet to discuss various issues affecting the pharmaceutical industry.

          122.   The Association for Accessible Medicines (formerly known as the GPhA) 27 is the

“nation’s leading trade association for manufacturers and distributors of generic prescription

drugs. . . .” 28 GPhA was formed in 2000 from the merger of three industry trade associations: the



24
   Eric Palmer, Actavis gets subpoena as DOJ probe of generic pricing moves up food chain,
FIERCEPHARMA (Aug. 7, 2015), available at
https://www.fiercepharma.com/regulatory/actavis-gets-subpoena-as-doj-probe-of-generic-
pricing-moves-up-food-chain.
25
  CTAG Website, Press Release, Connecticut Leads 20 State Coalition Filing Federal Antitrust
Lawsuit against Heritage Pharmaceuticals, other Generic Drug Companies (Dec. 15, 2016),
available at https://portal.ct.gov/AG/Press-Releases/2016-Press-Releases/Connecticut-Leads-20-
State-Coalition-Filing-Federal-Antitrust-Lawsuit-against-Heritage-Pharmaceutica.
26
     HDA, About, available at https://www.healthcaredistribution.org/about.
27
  See Russell Redman, New name for Generic Pharmaceutical Association, CHAIN DRUG
REVIEW (Feb. 14, 2017), available at http://www.chaindrugreview.com/new-name-for-generic-
pharmaceutical-association/.
28
     GPhA, Membership, available at http://web.archive.org/web/20150413013008/http:

                                                34
           Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 38 of 68



Generic Pharmaceutical Industry Association, the National Association of Pharmaceutical

Manufacturers, and the National Pharmaceutical Alliance. Its website touts that “[b]y becoming

part of GPhA, you can participate in shaping the policies that govern the generic industry” and

lists its “valuable membership services, such as business networking opportunities, educational

forums, access to lawmakers and regulators, and peer-to-peer connections.” 29 GPhA’s “member

companies supply approximately 90 percent of the generic prescription drugs dispensed in the

U.S. each year.”

           In Return for Billions of Dollars of Additional Annual Margin, McKesson Has
                         Participated as a Tacit Co-Conspirator at the Very Least

           123.   Without discovery as to direct evidence that McKesson has cooperated with, and

concealed, the overarching conspiracy, the preceding allegation nonetheless raises more than a

plausible suggestion that McKesson has conspired. There is far more than merely parallel

conduct by McKesson and the Defendant manufacturers. Multiple plus factors plausibly suggest

their meeting of the minds. This gives rise to the reasonably-founded hope that discovery will

produce additional circumstantial evidence, as well as direct evidence, of McKesson’s role as a

co-conspirator. First, McKesson has made each year (since at least 2013) billions of dollars of

additional margins on its resale of generic drugs due to is routine percentage mark-up of the

conspiracy’s above-competitive pricing. Supra ¶¶ 87-92. This strongly suggests why it has acted

contrary to its independent, rational economic self-interest (in favor of the purchase of product

on competitive terms and conditions) by continually accepting large, unlawful price increases

and submitting to reduced bidding for its very attractive, volume business in exchange for greatly

increased margins. Second, it has continued to purchase billions of dollars of generic drugs


//www.gphaonline.org:80/about/membership.
29
     Id.


                                                35
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 39 of 68



annually at vastly increased pricing (and observed reduced manufacturer bidding) without

seeking remedy. Its purchasing executives must have known that these observed circumstances

were not consistent with the operation of a free and open market. Thus McKesson has acted

contrary to its independent, rational economic self-interest in favor of the purchase of product on

competitive terms and conditions, and cooperated with, and concealed, the conspiracy. Third,

over the years McKesson, as the largest distributor of generic pharmaceuticals, attended

numerous meetings with Defendant manufacturers where it plausibly learned of collusion,

cooperated with it, and concealed its existence. See supra ¶¶ 120-122. Fourth, Heritage (and its

felonious senior officers) have admitted that they had a close “strategic alignment” with

McKesson providing McKesson with another open avenue to learn of, and advance, the

conspiracy. See supra ¶¶ 84-86. In addition, the movement of senior officers back and forth

between McKesson and central conspirators Mylan and Teva has greatly facilitated McKesson’s

collusion. Supra ¶¶ 87-104.




                              CLASS ACTION ALLEGATIONS

                   Class of Direct Purchasers From Conspirator McKesson

       124.    Pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3), Plaintiffs bring this

action on behalf of a Class defined as:

       All persons or entities that have directly purchased generic drugs from conspirator
       McKesson in the United States from September 25, 2014 through the present
       (“Class Period”) (“Class of Direct Purchasers from Conspirator McKesson”).




                                                36
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 40 of 68



                                     Rule 23(a) Prerequisites

       125.    Prosecution of the claims of the Class as a class action is appropriate because the

prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are met:

               (a)    Members of the Class are so numerous that joinder is impracticable.

Plaintiffs believe that there are hundreds of Class members such that joinder of all Class

members is impracticable. Joinder also is impracticable because of the geographic diversity of the

members of the Class, the need to expedite judicial relief, and the Class Representatives’ lack of

knowledge of the identity and addresses of all members of the Class (although Plaintiffs believe

that information is discoverable from information and records maintained by defendants).

               (b)    There are numerous questions of law and fact arising from the pattern of

conspirators’ conduct which are common to the members of the Class. These include, but are not

limited to, common issues as to (1) whether defendants have conspired to eliminate competition

and thereby increase the prices of generic drugs in the United States; (2) the duration and extent

of the conspiracy alleged; (3) whether defendants have been participants in the conspiracy; (4)

the effect of the conspiracy on the prices of generic drugs during the damage period; (5) whether

defendants’ conduct has caused above-competitive prices for generic drugs; (6) whether, and to

what extent, the conduct of defendants has caused antitrust price injury to Plaintiffs and other

members of the Class; and (7) whether defendants’ conduct was a per se violation of s Section 1

of the Sherman Act, 15 U.S.C. § 1.

               (c)    The claims of the Class Representatives are typical of the claims of the

members of the Class and fairly encompass the claims of the members of the Class. The Class

Representatives and the members of the Class are similarly or identically harmed by the same

systematic and anticompetitive conduct by Defendants.




                                                37
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 41 of 68



               (d)     The Class Representatives and their counsel will fairly and adequately

protect the interests of the members of the Class. There are no material conflicts between the

claims of the Class Representatives and the members of the Class that would make class

certification inappropriate. Counsel for the Class are experienced and competent in the

prosecution of class action antitrust litigation, and will vigorously assert the claims of the Class

Representatives and the other members of the Class.

                                     Rule 23(b)(3) Prerequisites

       126.    Prosecution of the claims of the Class as a class action is appropriate under Rule

23(b)(3) because:

               (a)     Questions of law or fact common to the members of the Class predominate

over any questions affecting only its individual members;

               (b)     A class action is superior to other methods for the fair and efficient

resolution of the controversy; and

                                     Rule 23(b)(2) Prerequisites

       127.    Prosecution of the claims of the Class is appropriate under Rule 23(b)2) because

the conspirators have acted, or refused to act, on grounds generally applicable to the Class,

thereby making appropriate final injunctive relief, or corresponding declaratory relief, for the

Class as a whole.

                                      ANTITRUST INJURY

       128.    During the Class Period, Defendants have sold substantial quantities of generic

drugs in a continuous and uninterrupted flow of interstate commerce to purchasers throughout

the United States.




                                                 38
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 42 of 68



       129.    During the Class Period, Class members have directly purchased generic drugs

from the conspiracy from co-conspirator McKesson. Competition has been harmed because they

have been forced to pay above-competitive pricing materially caused by an overarching

conspiracy across the generic drug industry. As a consequence they have suffered antitrust price

injury and substantial damages.

       130.    Each Defendant has joint and several liability without right of contribution for

the damages inflicted on the Class by the overarching conspiracy.

                                          STANDING

       131.    Members of the proposed Class have purchased directly from the conspiracy

through Defendant McKesson as co-conspirator. As a consequence they have constitutional

standing and statutory standing under Section 4(a) of the Clayton Act, 15 U.S.C. § 15(a) to

pursue damages inflicted by the conspiracy.

                                            COUNT I

                                        Restraint of Trade
                                  (Section 1 of the Sherman Act)

       132.    All foregoing paragraphs are incorporated herein by reference.

       133.    Defendant conspirators have engaged in unlawful price fixing and market

allocation constituting per se violations under Section 1 of the Sherman Act, 15 U.S.C. § 1.

       134.    This conspiracy restrains trade in interstate commerce across the generic drug

industry.

       135.    Members of the proposed Class purchasing directly from the conspiracy through

co-conspirator McKesson have paid above-competitive prices for generic drugs and have

suffered actual antitrust damages. Plaintiffs are entitled to damage and injunctive relief pursuant

to Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15, 26



                                                39
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 43 of 68



                             SUPPLEMENTAL JURISDICTION

       136.    Plaintiffs are entitled to damage and injunctive relief under Sections 4 and 16 of

the Clayton Act, 15 U.S.C. §§ 15, 26.

       137.    All the foregoing paragraphs are incorporated herein by reference.

       138.    Should this Court not find standing under Count I for federal damage claims,

Plaintiffs allege in the alternative that Defendant conspirators have engaged in unlawful price

fixing and market allocation constituting per se violations under the state laws alleged below

(“Indirect Purchaser Jurisdictions”).

                             Indirect-Purchaser Healthcare Class

       139.    These claims are prosecuted in the alternative by an Indirect-Purchaser Healthcare

Class under Fed. R. Civ. P. 23(a) and 23(b)(3) encompassing:

       All United States healthcare providers purchasing the generic drugs of Defendant
       manufacturers through distributors and wholesalers from September 25, 2014 through the
       present (“Class Period”). “Healthcare providers” include without limitation hospitals,
       medical or diagnostic clinics, outpatient centers, long-term care facilities, and surgery
       centers. They do not include pharmacies operated by private or public corporations,
       insurance companies, or pension plans purchasing generic drugs.

       The class is organized into sub-classes according to the Indirect-Purchaser Jurisdiction
       specified below.



                                        Rule 23(a) Prerequisites

       140.    Prosecution of the claims of the Class and its Sub-Classes as a class action is

appropriate because the prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are

met:

       (a)     The number of persons in the Class and is in the thousands, and the members of

the Class are therefore so numerous that joinder of all members of the Class is impracticable.




                                                  40
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 44 of 68



Joinder also is impracticable because of the geographic diversity of the members of the Class, the

need to expedite judicial relief, and the Class Representative’s lack of knowledge of the identity

and addresses of all members of the Class.

       (b)     There are numerous questions of law and fact arising from the pattern of

conspirators’ restraint of trade which are common to the members of the Class. These include,

but are not limited to, common issues as to (1) whether the Defendants have engaged in restraint

of trade in the Indirect Purchaser Jurisdictions; and (2) whether this conduct, taken as a whole,

has materially caused antitrust price injury to be inflicted indirectly on members of the Class.

       141.    The claims of the Class Representatives are typical of the claims of the members

of the Class and fairly encompass the claims of the members of the Class. The Class

Representatives and the members of the Class are similarly or identically harmed by the same

systematic and pervasive concerted action.

       142.    The Class Representatives and the Representatives’ counsel will fairly and

adequately protect the interests of the members of the Class. There are no material conflicts

between the claims of each Class Representative and the members of the Class that would make

class certification inappropriate. Counsel for the Class will vigorously assert the claims of the

Class Representatives and the other members of the Class.

                                   Rule 23(b)(3) Prerequisites

       143.    In addition, the prosecution of the claims of the Class as a class action pursuant to

Rule 23(b)(3) is appropriate because:

       (a)     Questions of law or fact common to the members of the Class predominate over

any questions affecting only its individual members; and




                                                 41
       Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 45 of 68



       (b)    A class action is superior to other methods for the fair and efficient resolution of

the controversy.

                                          COUNT II

                                           Alabama

       144.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Alabama Code. Defendants’ conspiracy has had the following effects: (1)

competition for the sale of generic pharmaceuticals to Alabama healthcare providers was

restrained throughout Alabama; (2) prices were fixed at above-competitive levels throughout

Alabama; (3) members of the Indirect-Purchaser Healthcare Class were deprived of free and

open competition; and (4) members of the Indirect-Purchaser Healthcare Class indirectly paid

above-competitive prices for generic pharmaceuticals due to the pass on by resellers of their

antitrust price injury materially caused by Defendants’ conspiracy. During the Class Period,

Defendants’ illegal conduct substantially affected Alabama commerce. As a direct and proximate

result of Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser

Healthcare Class have been injured in their business and property and are threatened with further

injury. By reason of the foregoing, Defendants entered into an agreement in restraint of trade in

violation. Accordingly, Plaintiffs and members of the Indirect-Purchaser Class seek all forms of

relief available under Alabama Code § 6-5-60, et seq.

                                          COUNT III

                                            Arizona

       145.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Arizona Revised Statutes.. Defendants’ conspiracy has had the following effects: (1)

competition for the sale of generic pharmaceuticals in Arizona to healthcare providers restrained




                                               42
       Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 46 of 68



throughout Arizona; (2) prices were fixed at above-competitive levels throughout Arizona; (3)

members of the Indirect-Purchaser Healthcare Class were deprived of free and open competition;

and (4) Members of the Indirect-Purchaser Healthcare Class indirectly paid above-competitive

prices for generic pharmaceuticals due to the pass on by the resellers of their antitrust price

injury materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal

conduct substantially affected Arizona commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare

Class have been injured in their business and property and are threatened with further injury.

Defendants have restrained trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser

Healthcare Class seek all forms of relief available under Arizona Revised Statutes, § 44-1401, et

seq.

                                          COUNT IV

                                           California

       146.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of California Business and Professions Code § 16700 et seq. During the Class Period,

Defendants and their unnamed co-conspirators entered into and engaged in a continuing unlawful

trust in restraint of the trade and commerce described above in violation of California Business

and Professions Code §16720. Defendants have acted in violation of § 16720 to fix the prices in

the sale of generic pharmaceuticals at above-competitive levels. This violation of § 16720

consisted, without limitation, of a continuing unlawful trust and concert of action among

Defendants and their unnamed co-conspirators, the substantial terms of which were to fix prices.

Defendants’ conspiracy has had the following effects: (1) competition for the sale of generic

pharmaceuticals is restrained throughout California; (2) prices were fixed at above-competitive




                                               43
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 47 of 68



levels throughout California; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class were deprived of free and open competition; and (4) Plaintiffs and members of the

Indirect-Purchaser Healthcare Class indirectly paid above-competitive prices for generic

pharmaceuticals due to the pass on by resellers of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected California commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in their

business and property and are threatened with further injury. During the Class Period,

Defendants’ illegal conduct substantially affected California commerce. As a result of

Defendants’ violation of § 16720, Plaintiffs and members of the Damages Class seek treble

damages and their cost of suit, including a reasonable attorney’s fee, pursuant to California

Business and Professions Code § 16750(a).

                                            COUNT V

                                      District of Columbia

       147.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of District of Columbia Code. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to District of Columbia healthcare providers

was restrained throughout District of Columbia; (2) prices were fixed at above-competitive levels

throughout District of Columbia; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class were deprived of free and open competition; and (4) Plaintiffs and members of the

Indirect-Purchaser Healthcare Class indirectly paid above-competitive prices for generic

pharmaceuticals due to the pass on by resellers of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially




                                                44
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 48 of 68



affected District of Columbia commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. By reason of the

foregoing, Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class seek all forms of relief available under

District of Columbia Code Annotated § 28-4501, et seq.

                                            COUNT VI

                                              Hawaii

       148.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Hawaii Code Revised Statutes. Defendants’ conspiracy has had the following

effects: (1) competition in the sale of generic pharmaceuticals to Hawaii healthcare providers

was restrained throughout Hawaii; (2) prices were fixed at above-competitive levels throughout

Hawaii; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of

free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class indirectly paid above-competitive prices for due to the pass on by resellers of their antitrust

price injury materially caused by Defendants’ conspiracy. During the Class Period, Defendants’

illegal conduct substantially affected Hawaii commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare

Class have been injured in their business and property and are threatened with further injury. By

reason of the foregoing, Defendants entered into an agreement in restraint of trade. Accordingly,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class seek all forms of relief

available under Hawaii Revised Statutes Annotated § 480-1, et seq.




                                                 45
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 49 of 68



                                           COUNT VII

                                              Illinois

       149.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Illinois Code Antitrust Act. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to Illinois healthcare providers was

restrained throughout Illinois; (2) prices were fixed at above-competitive levels throughout

Illinois; (3) Plaintiffs were deprived of free and open competition; and (4) Plaintiffs indirectly

paid above-competitive prices due to the pass on by resellers of their antitrust price injury

materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal

conduct substantially affected Illinois commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs have been injured in their business and property and are threatened

with further injury. Accordingly, Plaintiffs seek all forms of relief available under the Illinois

Antitrust Act (740 Illinois Compiled Statutes 10/1, et seq.). Plaintiffs bring this Count on behalf

of themselves and not a class.

                                          COUNT VIII

                                               Iowa

       150.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Iowa Code. Defendants’ conspiracy has had the following effects: (1) competition in

the sale of generic pharmaceuticals to Iowa healthcare providers was restrained throughout Iowa;

(2) prices were fixed at above-competitive levels throughout Iowa; (3) Plaintiffs and members of

the Indirect-Purchaser Healthcare Class were deprived of free and open competition; and (4)

Plaintiffs and members of the Indirect-Purchaser Healthcare Class indirectly paid above-

competitive prices due to the pass on by resellers of their antitrust price injury materially caused




                                                46
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 50 of 68



by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected Iowa commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,

Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and members

of the Indirect-Purchaser Healthcare Class seek all forms of relief available under Iowa Code §

553.1, et seq.

                                           COUNT IX

                                             Kansas

       151.      Defendants have entered into an unlawful agreement in restraint of trade in

violation of Kansas Statutes Annotated. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to Kansas healthcare providers was

restrained throughout Kansas; (2) prices were fixed at above-competitive levels throughout

Kansas; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of

free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class indirectly paid above-competitive prices for generic pharmaceuticals provided by Kansas

healthcare providers due to the pass on by the practices of their antitrust price injury materially

caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected Kansas commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. By reason of the

foregoing, Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and




                                                47
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 51 of 68



members of the Indirect-Purchaser Healthcare Class seek all forms of relief available under

Kansas Statutes Annotated, § 50-101, et seq.

                                           COUNT X

                                               Maine

       152.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Maine Revised Statutes. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to Maine healthcare providers was restrained

throughout Maine; (2) prices were fixed at above-competitive levels throughout Maine; (3)

Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of free and

open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare Class

indirectly paid above-competitive prices for generic pharmaceuticals provided by Maine

healthcare providers due to the pass on by resellers of their antitrust price injury materially

caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected Maine commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. By reason of the

foregoing, Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class seek all forms of relief available under

Maine Revised Statutes (Maine Rev. Stat. Ann. 10, § 1101, et seq.)

                                          COUNT XI

                                           Michigan

       153.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Michigan Compiled Laws Annotated. Defendants’ conspiracy has had the following




                                                48
       Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 52 of 68



effects: (1) competition for the sale of generic pharmaceuticals to Michigan healthcare providers

was restrained throughout Michigan; (2) prices were fixed at above-competitive levels

throughout Michigan; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class

were deprived of free and open competition; and (4) Plaintiffs and members of the Indirect-

Purchaser Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals

provided by Michigan to healthcare providers due to the pass on by resellers of their antitrust

price injury materially caused by Defendants’ conspiracy. During the Class Period, Defendants’

illegal conduct substantially affected Michigan commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare

Class have been injured in their business and property and are threatened with further injury. By

reason of the foregoing, Defendants entered into an agreement in restraint of trade. Accordingly,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class seek all forms of relief

available under Michigan Compiled Laws Annotated § 445.771, et seq.

                                         COUNT XII

                                          Minnesota

       154.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Minnesota Annotated Statutes. Defendants’ conspiracy has had the following effects:

(1) competition for the sale of generic pharmaceuticals to Minnesota healthcare providers

throughout Minnesota; (2) prices were fixed at above-competitive levels throughout Minnesota;

(3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of free and

open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare Class

indirectly paid above-competitive prices due to the pass on by resellers of their antitrust price

injury materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal




                                               49
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 53 of 68



conduct substantially affected Minnesota commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare

Class have been injured in their business and property and are threatened with further injury. By

reason of the foregoing, Defendants entered into an agreement in restraint of trade. Accordingly,

Plaintiffs and members of the Indirect-Purchase Healthcare Class seek all forms of relief

available under Minnesota Annotated Statutes § 325D.49, et seq.

                                         COUNT XIII

                                           Mississippi

       155.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Mississippi Code Annotated. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to Mississippi healthcare providers was

restrained throughout Mississippi; (2) prices were fixed at above-competitive levels throughout

Mississippi; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser

Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals provided

by Mississippi resellers due to the pass on by them of their antitrust price injury materially

caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected Mississippi commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. By reason of the

foregoing, Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class seek all forms of relief available under

Mississippi Code Annotated § 75-21-1, et seq.




                                                50
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 54 of 68



                                          COUNT XIV

                                            Nebraska

       156.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Nebraska Revised Statutes. Defendants’ conspiracy has had the following effects:

(1) competition for the sale of generic pharmaceuticals Alabama healthcare providers was

restrained throughout Nebraska; (2) prices were fixed at above-competitive levels throughout

Nebraska; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser

Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals provided

by Nebraska resellers due to the pass on by the practices of their antitrust price injury materially

caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected Nebraska commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. Defendants have

engaged in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser

Healthcare Class seek all forms of relief available under Nebraska Revised Statutes § 59-801, et

seq.

                                           COUNT XV

                                             Nevada

       157.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Nevada Revised Statutes Annotated. Defendants’ conspiracy has had the following

effects: (1) competition in the sale of generic pharmaceuticals to Nevada healthcare providers

was restrained throughout Nevada; (2) prices were fixed at above-competitive levels throughout




                                                51
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 55 of 68



Nevada; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of

free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class indirectly paid above-competitive prices for generic pharmaceuticals provided by Nevada

resellers due to the pass on by the resellers of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected Nevada commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,

Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and members

of the Indirect-Purchase Healthcare Class seek all forms of relief available under Nevada

Revised Statutes Annotated § 598A.010, et seq.

                                         COUNT XVI

                                        New Hampshire

       158.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of New Hampshire Revised Statutes. Defendants’ conspiracy has had the following

effects: (1) competition in the sale of generic pharmaceuticals to New Hampshire healthcare

providers was restrained throughout New Hampshire; (2) prices were fixed at above-competitive

levels throughout New Hampshire; (3) Plaintiffs and members of the Indirect-Purchaser

Healthcare Class were deprived of free and open competition; and (4) Plaintiffs and members of

the Indirect-Purchaser Healthcare Class indirectly paid above-competitive prices for generic

pharmaceuticals provided by New Hampshire resellers due to their pass on of their antitrust price

injury materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal

conduct substantially affected New Hampshire commerce. As a direct and proximate result of




                                               52
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 56 of 68



Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare

Class have been injured in their business and property and are threatened with further injury.

Defendants have engaged in restraint of trade. Accordingly, Plaintiffs and members of the

Indirect-Purchaser Healthcare Class seek all forms of relief available under New Hampshire

Revised Statutes § 356:1, et seq.

                                        COUNT XVII

                                         New Mexico

       159.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of New Mexico Statutes Annotated. Defendants’ conspiracy has had the following

effects: (1) competition in the sale of generic pharmaceuticals to New Mexico healthcare

providers was restrained throughout New Mexico; (2) prices were fixed at above-competitive

levels throughout New Mexico; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class were deprived of free and open competition; and (4) Plaintiffs and members of the

Indirect-Purchaser Healthcare Class indirectly paid above-competitive prices for generic

pharmaceuticals provided by New Mexico resellers due to their pass on of their antitrust price

injury materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal

conduct substantially affected New Mexico commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare

Class have been injured in their business and property and are threatened with further injury. By

reason of the foregoing, Defendants entered into an agreement in restraint of trade. Accordingly,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class seek all forms of relief

available under New Mexico Statutes Annotated § 57-1-1, et seq.




                                               53
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 57 of 68



                                        COUNT XVIII

                                           New York

       160.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of New York’s Donnelly Act. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to New York healthcare providers was

restrained throughout New York; (2) prices were fixed at above-competitive levels throughout

New York; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Damage

Class indirectly paid above-competitive prices for generic pharmaceuticals provided by New

York resellers due to their pass on by the practices of their antitrust price injury materially

caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected New York commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. By reason of the

foregoing, Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class seek all forms of relief available under New

York’s Donnelly Act, New York General Business Law § 340, et seq.



                                         COUNT XIX

                                        North Carolina

       161.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of North Carolina General Statutes. Defendants’ conspiracy has had the following

effects: (1) competition in the sale of generic pharmaceuticals to North Carolina healthcare




                                               54
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 58 of 68



providers was restrained throughout North Carolina; (2) prices were fixed at above-competitive

levels throughout North Carolina; (3) Plaintiffs and members of the Indirect-Purchaser

Healthcare Class were deprived of free and open competition; and (4) Plaintiffs and members of

the Indirect-Purchaser Damage Class indirectly paid above-competitive prices for generic

pharmaceuticals provided by North Carolina resellers due to their pass on of their antitrust price

injury materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal

conduct substantially affected North Carolina commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare

Class have been injured in their business and property and are threatened with further injury.

Defendants have engaged in restraint of trade. Accordingly, Plaintiffs and members of the

Indirect-Purchaser Healthcare Class seek all forms of relief available under North Carolina

General Statutes § 75-1, et seq.

                                          COUNT XX

                                         North Dakota

       162.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of North Dakota Century Code. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to North Dakota healthcare providers was

restrained throughout North Dakota; (2) prices were fixed at above-competitive levels

throughout North Dakota; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class

were deprived of free and open competition; and (4) Plaintiffs and members of the Indirect-

Purchaser Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals

provided by North Dakota resellers due to their pass on of their antitrust price injury materially

caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct




                                               55
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 59 of 68



substantially affected North Dakota commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. Defendants have

engaged in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser

Healthcare Class seek all forms of relief available under North Dakota Century Code § 51-08.1-

01, et seq.

                                        COUNT XXI

                                            Oregon

        163.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Oregon Revised Statutes. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to Oregon healthcare providers was restrained

throughout Oregon; (2) prices were fixed at above-competitive levels throughout Oregon; (3)

Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of free and

open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare Class

indirectly paid above-competitive prices for generic pharmaceuticals provided by Oregon

resellers due to their pass on of their antitrust price injury materially caused by Defendants’

conspiracy. During the Class Period, Defendants’ illegal conduct substantially affected Oregon

commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class have been injured in their business and

property and are threatened with further injury. By reason of the foregoing, Defendants entered

into an agreement in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-

Purchaser Healthcare Class seek all forms of relief available under Oregon Revised Statutes §

646.705, et seq.




                                              56
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 60 of 68



                                         COUNT XXII

                                         Rhode Island

       164.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Rhode Island Antitrust Act. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to Rhode Island healthcare providers was

restrained throughout Rhode Island; (2) prices were fixed at above-competitive levels throughout

Rhode Island; (3) Plaintiffs and members of the Indirect-Purchaser Damage Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser

Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals provided

by Rhode Island resellers due to their pass on by the practices of their antitrust price injury

materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal

conduct substantially affected Rhode Island commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare

Class have been injured in their business and property and are threatened with further injury. By

reason of the foregoing, Defendants entered into an agreement in restraint of trade. Accordingly,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class seek all forms of relief

available under the Rhode Island Antitrust Act, Rhode Island General Laws § 6-36-1, et seq.

This Count applies to overcharges incurred on or after July 15, 2013.

                                        COUNT XXIII

                                         South Dakota

       165.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of South Dakota Codified Law. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to South Dakota healthcare providers was




                                               57
       Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 61 of 68



restrained throughout South Dakota; (2) prices were fixed at above-competitive levels

throughout South Dakota; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class

were deprived of free and open competition; and (4) Plaintiffs and members of the Indirect-

Purchaser Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals

provided by South Dakota resellers due to their pass on by the practices of their antitrust price

injury materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal

conduct substantially affected South Dakota commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare

Class have been injured in their business and property and are threatened with further injury. By

reason of the foregoing, Defendants entered into an agreement in restraint of trade. Accordingly,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class seek all forms of relief

available under South Dakota Codified Laws § 37-1-3.1, et seq.

                                        COUNT XXIV

                                           Tennessee

       166.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Tennessee Code Annotated. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to Tennessee healthcare providers was

restrained throughout Tennessee; (2) prices were fixed at above-competitive levels throughout

Tennessee; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser

Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals provided

by Tennessee resellers due to their pass on of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially




                                               58
       Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 62 of 68



affected Tennessee commerce. As a direct and proximate result of Defendants’ unlawful

conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in

their business and property and are threatened with further injury. By reason of the foregoing,

Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and members

of the Indirect-Purchaser Healthcare Class seek all forms of relief available under Tennessee

Code Annotated § 47-25-101, et seq.

                                        COUNT XXV

                                             Utah

       167.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Utah Code Annotated. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to Utah healthcare providers was restrained

throughout Alabama; (2) prices were fixed at above-competitive levels throughout Utah; (3)

Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of free and

open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare Class

indirectly paid above-competitive prices for generic pharmaceuticals provided by Utah resellers

due to their pass on by their antitrust price injury materially caused by Defendants’ conspiracy.

During the Class Period, Defendants’ illegal conduct substantially affected Utah commerce. As a

direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the

Indirect-Purchaser Healthcare Class have been injured in their business and property and are

threatened with further injury. By reason of the foregoing, Defendants entered into an agreement

in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser Healthcare

Class seek all forms of relief available under Utah Code Annotated § 76-10-3101, et seq.




                                               59
          Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 63 of 68



                                        COUNT XXVI

                                           Vermont

          168.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Vermont Statutes Annotated. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to Vermont healthcare providers was

restrained throughout Vermont; (2) prices were fixed at above-competitive levels throughout

Vermont; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of

free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class indirectly paid above-competitive prices for generic pharmaceuticals provided by Vermont

resellers due to their pass on of their antitrust price injury materially caused by Defendants’

conspiracy. During the Class Period, Defendants’ illegal conduct substantially affected Vermont

commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class have been injured in their business and

property and are threatened with further injury. By reason of the foregoing, Defendants entered

into an agreement in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-

Purchaser Healthcare Class seek all forms of relief available under Vermont Stat. Ann. 9 § 2453,

et seq.

                                       COUNT XXVII

                                        West Virginia

          169.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of West Virginia Code. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to West Virginia healthcare providers was

restrained throughout West Virginia; (2) prices were fixed at above-competitive levels




                                              60
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 64 of 68



throughout West Virginia; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class

were deprived of free and open competition; and (4) Plaintiffs and members of the Indirect-

Purchaser Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals

provided by West Virginia resellers due to their pass on of their antitrust price injury materially

caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected West Virginia commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. Defendants have

engaged in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser

Healthcare Class seek all forms of relief available under West Virginia Code § 47-18-1, et seq.

                                        COUNT XXVIII

                                           Wisconsin

       170.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Wisconsin Statutes. Defendants’ conspiracy has had the following effects: (1)

competition for the sale of generic pharmaceuticals to Wisconsin healthcare providers was

restrained throughout Wisconsin; (2) prices were fixed at above-competitive levels throughout

Wisconsin; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser

Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals provided

by Wisconsin resellers due to their pass on of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected Wisconsin commerce. As a direct and proximate result of Defendants’ unlawful

conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in




                                                61
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 65 of 68



their business and property and are threatened with further injury. By reason of the foregoing,

Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and members

of the Indirect-Purchaser Healthcare Class seek all forms of relief available under Wisconsin

Statutes § 133.01, et seq.

                                        COUNT XXIX

                                         Connecticut

       171.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Connecticut General Statutes. Defendants’ conspiracy has had the following

effects: (1) competition in the sale of generic pharmaceuticals to Connecticut healthcare

providers was restrained throughout Connecticut; (2) prices were fixed at above-competitive

levels throughout Connecticut; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class were deprived of free and open competition; and (4) Plaintiffs and members of the

Indirect-Purchaser Healthcare Class indirectly paid above-competitive prices for generic

pharmaceuticals provided by Connecticut resellers due to their pass on of their antitrust price

injury materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal

conduct substantially affected Connecticut commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare

Class have been injured in their business and property and are threatened with further injury.

Defendants have engaged in restraint of trade. Accordingly, Plaintiffs and members of the

Indirect-Purchaser Healthcare Class seek all forms of relief available under Connecticut General

Statutes § 35-24, et seq.




                                              62
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 66 of 68



                                         COUNT XXX

                                           Maryland

       172.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Maryland Code. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to Maryland healthcare providers was

restrained throughout Maryland; (2) prices were fixed at above-competitive levels throughout

Maryland; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser

Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals provided

by Maryland resellers due to their pass on of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected Maryland commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in their

business and property and are threatened with further injury. Defendants have engaged in

restraint of trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser Healthcare

Class seek all forms of relief available under Maryland Code Annotated, Com. Law § 11-201, et

seq.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs individually and as members of the proposed Class alleged

pray that:

       A.      This Court declare that Defendants’ conduct constitutes a per se violation of the

Sherman Act, 15 U.S.C. § 1, and award treble damages and injunctive relief to the proposed

Class under Sections 4 and 16 of the of the Clayton Act., 15 U.S.C. § § 15, 26;




                                                63
        Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 67 of 68



       B.     In the alternative, this Court declare that Defendants’ conduct constitutes a per se

restraint of trade in violation of each of the relevant statutes of the Indirect-Purchaser

Jurisdictions, and award damages and injunctive to the proposed Class as permitted by state law;

       C.     Plaintiffs recover reasonable attorneys’ fees and costs as allowed by law;

       D.     Plaintiffs recover pre-judgment and post-judgment interest at the highest rate

allowed by law; and

       E.     Plaintiffs be granted such other and further relief as the Court deems just and

equitable.

                                        JURY DEMAND

       Plaintiffs demand a trial by jury.

Dated: April 1, 2019                                Respectfully submitted,




                                                    WHATLEY KALLAS, LLP
                                                    Henry C. Quillen
                                                    159 Middle St., Suite 2C Portsmouth,
                                                    NH 03801
                                                    Telephone: (603) 294-1591
                                                    Facsimile: (800) 922-4851
                                                    hquillen@whatleykallas.com

                                                    WHATLEY KALLAS, LLP
                                                    Joe R. Whatley, Jr.
                                                    Edith M. Kallas
                                                    1180 Avenue of the Americas, 20th Floor
                                                    New York, NY 10036
                                                    Telephone: (212) 447-7060
                                                    Facsimile: (800) 922-4851
                                                    jwhatley@whatleykallas.com
                                                    ekallas@whatleykallas.com




                                               64
Case 2:18-cv-04137-CMR Document 68 Filed 04/01/19 Page 68 of 68



                                   BERRY LAW PLLC
                                   R. Stephen Berry
                                   P.A. Bar No. 22418
                                   1100 Connecticut Avenue, N.W.
                                   Suite 645
                                   Washington, D.C. 20006
                                   Telephone: (202) 296-3020
                                   Facsimile: (202) 296-3038
                                   sberry@berrylawpllc.com

                                   Attorneys for Plaintiffs




                              65
